755 N.W.2d 185 (2008)
Russell LABARGE, Jr., Conservator for Leo Saffaleo, and Mona AlFalahat, Plaintiffs-Appellees,
v.
WALGREEN COMPANY., a/k/a Walgreens, Defendant-Appellant, and
RDC Enterprises, Inc., Lindhout Associates, Architects, A.I.A., P.C., Icon Identity Solutions, Inc., and J.G. Morris, L.C.C., d/b/a J.G. Morris Company, Defendants.
Docket No. 136655. COA No. 281923.
Supreme Court of Michigan.
September 9, 2008.
On order of the Court, the application for leave to appeal the May 1, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.